DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Alakula et al. (US 2015/0314694).

Regarding claim 7,
Alakula discloses (Fig. 1):
A vehicle comprising (Fig. 1, not shown, ¶0023);
a drive system (2) including a battery (8, ¶0023), two inverters (6, 7), an electric machine (3, windings 4 and 5), and switches (10-13, disconnects inverters from each other for charging, ¶0030);
and
a controller (ECU, not shown, ¶0023) programmed to, responsive to charge mode, operate the switches (Fig. 1, 10-13, opens switch to engage charging, ¶0030) to couple one of the inverters (6) to a 

Regarding claim 8,
Alakula discloses (Fig. 1):
wherein the controller (not shown, ¶0023) is further programmed to operate the inverters (Fig. 1, 15, 17) to reduce a voltage at the battery (8, ¶0028-¶0030).

Regarding claim 9,
Alakula discloses (Fig. 1):
wherein the controller (not shown, ¶0023) is further programmed to operate the inverters (Fig. 1, 15, 17) to increase a voltage at the battery (8, ¶0028-¶0030).

Regarding claim 10,
Alakula discloses (Fig. 1):
wherein the controller is further programmed to, responsive to propulsion mode, operate the switches (Fig. 1, 10-13, 12) to couple the one of the inverters (17) to the battery (18) and decouple the one of the inverters (15) from the charge port (13) such that each of the inverters powers a set of windings of the electric machine (¶0030).

Regarding claim 12,
Alakula discloses (Fig. 1):

responsive to charge mode, coupling one (6) of a pair of inverters (6, 7) to a charge port (10, 11, 13) such that DC current from the charge port (10, ¶0028) sequentially flows through the one (inverter 6), an electric machine (3), and the other of the pair (via 4 and 5, to 7) to a traction battery (8, ¶0028-¶0030), and
responsive to propulsion mode, decoupling the one (6) from the charge port (10, 11, 13) and coupling the one (6) to the traction battery via 12, by closing switches, ¶0030).

Regarding claim 13,
Alakula discloses (Fig. 1):
further comprising operating at least one of the inverters (Fig. 1, 15, 17) to reduce a voltage at the traction battery (8, ¶0028-¶0030).

Regarding claim 14,
Alakula discloses (Fig. 1):
further comprising operating at least one of the inverters (Fig. 1, 15, 17) to increase a voltage at the traction battery (8, ¶0028-¶0030).

Regarding claim 15,
Alakula discloses (Fig. 1):
further comprising operating at least one of the inverters (Fig. 1, 15, 17) to maintain a voltage at the traction battery (8, ¶0028-¶0030).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alakula et al. (US 2015/0314694) in view of Perisic et al. (US 2009/0033274)/.

Regarding claim 1,
Alakula discloses (Fig. 1):
(Currently Amended) A vehicle comprising (Fig. 1, 1, ¶0023); a traction battery (8);
and first (Fig. 1, 6) and second inverters (7, ¶0025) configured to,
during propulsion, each power a dedicated one of the sets of windings with power front the traction battery (inverter, 6 , powers 4, and inverter, 7, powers 5, ¶0025), and
during charge (Fig. 1), direct DC charge current from a charge port (10, 11, and 13, ¶0028) sequentially through each of the first inverter (6), the windings (4, then 5), and the second inverter (from 5 to 7) to the traction battery (8, ¶0028-¶0030).

They do not disclose:
an electric machine having two sets of windings that share a common neutral;

However, Perisic teaches (Fig. 1):


Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the power charging port and method from Alakula that directs charge through the inverter and windings directly to the other inverter and battery to avoid more power electronics to save weight and lower costs for electric vehicle charging as taught by Alakula (¶0029-¶0030) and utilize the multi-phase motor from Perisic that uses multiple motor phases to transfer power between the power sources through the inverters and windings of the motor, (¶0034-¶0035).

Regarding claim 2,
Alakula discloses (Fig. 1):
further comprising a switching arrangement Fig. 1, (10-13) configured to, during propulsion, selectively couple the first inverter (15) to the traction battery (8) and decouple the first inverter (15) from the charge port (using 13, ¶0048, ¶0030).

Regarding claim 3,
Alakula discloses (Fig. 1):
further comprising a switching arrangement (Fig. 1, 10-13) configured to, during charge, selectively couple the first inverter (15) to the charge port (13, ¶0048) and decouple the first inverter (15) from the traction battery (8, via 12, ¶0030).



Alakula discloses (Fig. 1):
further comprising a controller (not shown, ¶0023) programmed to, during charge, operate the inverters (Fig. 1, 15, 17) to reduce a voltage at the traction battery (¶0028-¶0030),

Regarding claim 5,
Alakula discloses (Fig. 1):
further comprising a controller (not shown, ¶0023) programmed to, during charge, operate the inverters (fig. 1, 15, 17) to increase a voltage at the traction battery (¶0028-¶0030).

Regarding claim 6,
Alakula discloses (Fig. 1):
wherein the electric machine is a six-phase electric machine (2, 3-phase systems is 6-phases, ¶0023-¶0024).

Regarding claim 11,
Alakula discloses the above elements from claim 7.
They do not disclose:
wherein the electric machine includes two sets of windings that share a common neutral.

However, Perisic discloses (Fig. 1):
wherein the electric machine (Fig. 1, 20) includes two sets of windings (36, 37) that share a common neutral (39, ¶0026).

.

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1, 12, and 7, applicant argues that the primary reference, Alakula, does not have DC current sequentially flow through each of inverter 6, winding 5, and inverter 7 and that Perisic does not disclose this deficiency.  Applicant argues that Alakula does not disclose “during charge, direct DC charge current from a charge port sequentially through each of the first inverter, the windings, and the second inverter to the traction battery.  However, The way the claim is written, examiner believes Alakula to teach this claimed limitation because as shown in Fig. 1, DC charge current comes in from rectified AC to DC charge port,  or even a DC charger, ¶0028, elements 10, 11, and 13, and the DC current is sequentially directed from to the first inverter, 6,  which then takes this DC, inverts it to AC, which is directed to the windings 4, then transferred to 5, and then converted back to DC from the second inverter, 7, to feed DC power to the battery 8.  This is described in ¶0028.  As such, examiner believes this to disclose the claimed limitation of “that DC current from the charge port sequentially flows through the one of the inverters, the electric machine, and the other of the inverter to the battery.  Examiner also notes that the claim clearly states: “first and second inverters configured to, during propulsion…. , and during charge…”. This claim limitation clearly puts in .   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.L./Examiner, Art Unit 2846            

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846